Name: Commission Regulation (EEC) No 1786/86 of 9 June 1986 amending quantitative limits fixed for imports of certain textile products (categories 1 and 2) originating in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 86 Official Journal of the European Communities No L 156/7 COMMISSION REGULATION (EEC) No 1786/86 of 9 June 1986 amending quantitative limits fixed for imports of certain textile products (categories 1 and 2) originating in Peru THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Peru, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1986 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Article 9 (2) thereof, Whereas under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 147, 31 . 5 . 1986, p . 1 . No L 156/8 Official Journal of the European Communities 11 . 6 . 86 ANNEX Cate ­ gory CCT heading No NIMEXE code (1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 1 55.05 55.05-13, 19 , 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69 , 72, 78, 81 , 83, 85, 87 Cotton yarn, not put up for retail sale Peru (') UK EEC Tonnes 152 5 243 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10 , 11 , 12, 13, 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55, 56 , 57, 59 , 61 , 63, 64, 65, 66, 67, 68 , 69 , 70, 71 , 73, 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Peru UK EEC Tonnes 171 2 852 (') See Appendix, Annex III to Regulation (EEC) No 3589/82.